   Case 2:17-cr-00482-MHT-SMD Document 907 Filed 07/29/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
     v.                            )          2:17cr482-MHT
                                   )               (WO)
ERWIN SMITH                        )

                                ORDER

    As he is no longer incarcerated, it is ORDERED that

defendant     Erwin     Smith’s        motion   for    compassionate

release (doc. no. 828) is denied as moot.

    DONE, this the 29th day of July, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
